Application by *368the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 15, 2002 (People v Gladden, 298 AD2d 462 [2002]), affirming a judgment of the Supreme Court, Kings County, rendered May 19, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Smith, Friedmann and Townes, JJ., concur.